Citation Nr: 1622390	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-50 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to April 12, 2011.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from April 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to November 2007, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2013, the Board remanded the case for further development to include obtaining outstanding medical records related to the Veteran being placed on the Temporary Disability Retirement List (TDRL).  As a preliminary matter, the Board finds that the prior remand directives have been substantially complied with.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the issue of entitlement to a rating in excess of 40 percent for the service-connected lumbar spine disorder from April 12, 2011.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even when taking into account the Veteran's complaints of pain, the competent and credible evidence of record does not reflect, prior to April 12, 2011,  that his  service-connected degenerative disc disease of the lumbar spine was manifested by forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes as defined by VA regulation.

2.  The competent and credible evidence of record reflects the Veteran has impairment of mild incomplete paralysis of the bilateral lower extremity secondary to his service-connected degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine prior to April 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2015).

2.  The criteria for a separate compensable rating of 10 percent for mild incomplete paralysis of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Note (1) General Rating Formula for Diseases and Injuries of the Spine); 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate compensable rating of 10 percent for mild incomplete paralysis of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Note (1) General Rating Formula for Diseases and Injuries of the Spine); 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veteran essentially contends that the ratings assigned for his service-connected degenerative disc disease does not adequately reflect the severity of this disability; and has emphasized the back pain he experiences as a result of this disability.  Although, as discussed in the REMAND portion of the decision below, the record intimates the disability may have increased in severity since the most recent examination in April 2011, there is no indication that the findings of this and the prior examination of December 2007 were inaccurate; or that there is outstanding evidence for the period prior to April 2, 2011.  Moreover, any additional development, such as detailed in the REMAND portion of the decision below, pertains to the nature and severity of this service-connected disability subsequent to April 12, 2011.  To the extent that there have been any other procedural errors or omissions in this appeal, the Veteran has not argued them before the Board.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal regarding entitlement to a rating in excess of 20 percent prior to April 2, 2011. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The record reflects the Veteran has indicated his lumbar spine disorder has been manifested by pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" rating(s) for his service-connected lumbar spine disorder.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

In this case, the Board finds that, even when taking into account the Veteran's complaints of pain, the competent and credible evidence of record does not reflect his service-connected degenerative disc disease of the lumbar spine was manifested by forward flexion limited to 30 degrees or less for the period prior to April 12, 2011.  For example, the December 2007 VA examination noted that he could bend forward to 60 degrees.  It was noted that he complained of pain, and stopped at that point due to the pain.  As such, this examination indicates his complaints limited his forward flexion to 60 degrees.  Moreover, he underwent repetitive motion testing in an attempt to simulate the effect of pain during flare-ups, and there was no change in range of motion.  In addition, nothing in the other evidence of record for this period documents he had forward flexion limited to 30 degrees or less, even when taking into account his complaints of pain.

The Board further finds the competent and credible evidence of record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by ankylosis during the period prior to April 12, 2011.  For example, there were no findings of ankylosis on the December 2007 VA examination or the other evidence of record, to include the VA examination conducted April 12, 2011.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Although the aforementioned range of motion findings do reflect decreased motion of the lumbar spine, it does not show the Veteran ever had immobility and consolidation of the spine during this period.

For these reasons, the Board finds that the Veteran did not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder prior to April 12, 2011, under the General Rating Formula for Diseases and Injuries of the Spine.  In making this determination, the Board took into account the Veteran's complaints of pain, as well as the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra. However, even with the complaints of pain, the record does not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating(s) in excess of 20 percent prior to April 12, 2011.

The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  Granted, the December 2007 and April 12, 2011, VA medical examinations do not appear to explicitly diagnose the Veteran with a neurologic disability.  However, the December 2007 VA examination noted that he reported occasional pain radiating into his left leg.  He also reported bilateral paresthesias at the April 2011 VA examination.  Although sensory and motor examinations were normal at those times, the Veteran is competent to describe such symptomatology, and the Board finds no reason to doubt his credibility as to those complaints.  Moreover, the Board finds that the impairment indicated more nearly approximates the criteria of mild incomplete paralysis than not; which, in turn, corresponds to the criteria for a 10 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to separate ratings of 10 percent for mild incomplete paralysis of the lower extremities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In addition, as the Veteran is service-connected for degenerative disc disease of the lumbar spine, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this Formula, an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

In this case, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by incapacitating episodes as defined by VA regulations prior to April 12, 2011.  For example, the December 2007 VA examination noted he had no significant flare-ups causing bed rest or hospitalization to be ordered by a physician.  Similarly, the VA examination conducted April 12, 2011, stated he had not experienced incapacitating episodes.  Nothing in the other evidence of record regarding the period prior to April 12, 2011, documents incapacitating episodes either.  Therefore, a rating in excess of 20 percent prior to April 12, 2011, is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, to include as a "staged" rating(s).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected lumbar spine disorder prior to April 12, 2011.  As detailed above, this disability was primarily manifested by pain and functional impairment to include limitation of motion.  Such manifestations are contemplated in the rating criteria.  Further, as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, mandate that symptoms such as pain be taken into account when evaluating the schedular rating, to determine an extraschedular rating is warranted based upon such symptoms would appear to violate the prohibition against pyramiding.  The record does not otherwise indicate symptomatology not contemplated by the schedular criteria; or other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, the rating criteria are adequate to evaluate this service-connected disability during this period and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, it does not appear the Veteran contends he cannot obtain or maintain substantially gainful employment due to his service-connected lumbar spine disorder, nor is such otherwise indicated in the record to include the period prior to April 12, 2011.  Therefore, no further consideration of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

An initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to April 12, 2011, is denied.

A separate compensable rating of 10 percent for mild incomplete paralysis of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate compensable rating of 10 percent for mild incomplete paralysis of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board has found the VA examination conducted April 12, 2011, is adequate for VA purposes, the record intimates his service-connected lumbar spine disorder may have increased in severity since that time.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board concludes that a new examination is necessary to adequately evaluate whether the Veteran's service-connected lumbar spine disorder warrants a rating in excess of 40 percent for the period from April 12, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder since April 2011.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back/lumbar spine symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


